Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawing

The drawing filed on September 12, 2019 is accepted. Although this drawing is accepted, applicant is encouraged to send a drawing showing the leaves and plant habit of the instant plant in accordance with 37 C.F.R. 1.165(a) which indicates that the “drawing must disclose all the distinctive characteristics of the plant capable of visual representation.”

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in the European Union on September 11, 2018 as indicated on the CPVO Extract. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter. 

Objection to the Disclosure
37 CFR 1.163
The following is a quotation of section (a) of 37 CFR 1.163:

(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered.

35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In plant application filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164 (reproduced below) are controlling:

The claim shall be in formal terms to the new and distinct variety of the specified plant as described and illustrated, and may also recite the principal distinguishing characteristics.  More than one claim is not permitted.

In plant applications filed under 35 U.S.C. 161, the requirements of 35 U.S.C. are limited.  The following is a quotation of 35 U.S.C. 162:

No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described.

The disclosure is objected to under 37 CFR 1.163(a) because the specification presents less than a full and complete botanical description and the characteristics which distinguish over related known varieties.  
More specifically: 

A.	The abstract should reflect the scope of the claim. The scope of the claim in a plant patent is drawn to the plant. As a result, in the first line of the abstract, after the word “Allium”, the word –plant—should be inserted.

B.	In accordance with 35 U.S.C. 161, whoever discovers and asexually reproduces any distinct and new variety of plant not found in an uncultivated state may obtain a patent therefor. In accordance with 37 C.F.R. 1.163, for a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered. The specification indicates that the plant was found in an area adjacent to cultivated fields. Although this statement characterizes the location where the plant was not discovered, it is silent as to the character of the area where the plant was discovered. This information is required to be set forth in the specification.

C.	In order to provide a description of the plant that is as complete as is reasonably possible as is required under 35 U.S.C. 162, the number of flowering stems and the number of leaves per bulb should be set forth in the specification.

Allium ampeloprasum. A garden onion, genus Allium cepa, has the denomination ‘Jasmine’ (see “Allium, Garden Onion, Edible Onion ‘Jasmine;, https://davesgarden.com/guides/pf/go/200188/#b). The proposed denomination must not mislead the average consumer as to the characteristics, value, or identity of the patented plant.  The denomination ‘Jasmine'  was used in 2012 for an Allium cepa as indicated and it is deemed that Allium ampeloprasum and Allium cepa, are closely related as allium species. As such, the denomination ‘Jasmine’ is objected to for the instant plant.
	


The above listing may not be complete.  Applicants should carefully compare the claimed plant with the botanical descriptions set forth in the specification to ensure completeness and accuracy and to distinguish the plant within this expanding market class.  Any further botanical information should be imported into the specification, as should any additional or corrected information relative to same.

Claim Rejection
35 USC § 112, 1st and 2nd Paragraphs
	
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as well as 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as not being supported by a clear and complete botanical description of the plant for reasons set forth in the Objection to the Disclosure Section above.

Conclusion
	No claim is allowed.

Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661